Name: Commission Regulation (EEC) No 532/92 of 27 February 1992 on the supply of refined sunflower oil as food aid
 Type: Regulation
 Subject Matter: Africa;  cooperation policy;  processed agricultural produce
 Date Published: nan

 3 . 3 . 92 Official Journal of the European Communities No L 58/ 13 COMMISSION REGULATION (EEC) No 532/92 of 27 February 1992 on the supply of refined sunflower oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 6 000 tonnes of refined sunflower oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Refined sunflower oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . (4 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 58/14 Official Journal of the European Communities 3 . 3 . 92 ANNEX LOTS A, B, C and D 1 . Operation Nos ('): 1084/91 (Lot A); 1086/91 (Lot B) ; 1088/91 (Lot C); 1089/91 (Lot D) 2. Programme : 1991 3. Recipient f) : Egypt 4. Representative of the recipient (2) : Ambassade de la RÃ ©publique Arabe d'Egypte, section commer ­ ciale, 522 avenue Louise, B-1050 Bruxelles ; (tel. (02) 647 32 27, telex 64809 COMRAU B, fax (02) 646 45 09) 5. Place or country of destination : Egypt 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.l.(b)) 8 . Total quantity : 6 000 tonnes net 9. Number of lots : four (Lot A : 1 000 tonnes ; Lot B : 1 000 tonnes ; Lot C : 2 000 tonnes ; Lot D : 2 000 tonnes) 10. Packaging and marking (8) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 Lot A : under IIIA.2.2, IIIA.2.3 and II1A.3 ; PET 1 litre Lot B : under IIIA.2.1 , IIIA.2.3, and IIIA.3 ; metal cans of 5 litres Lots C and D : under IIIA.2.1 , IIIA.2.3 and IIIA.3 ; new drums of 200 litres Markings in English 1 1 . Method of mobilization : the Community market 12. Stage of supply (6) : free at port of shipment  fob stowed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment stage : 1  15 . 5 . 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (*) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 17. 3 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 31 . 3 . 1992 (b) period for making the goods available (fob stowed) at the port of shipment : 16  31 . 5 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 14. 4. 1992 (b) period for making the goods available (fob stowed) at the port of shipment : 1  15. 6 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  3 . 3. 92 Official Journal of the European Communities No L 58/15 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. The radioactivity certificate must be endorsed by an Egyptian embassy or consulate. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. (J) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) The separation by cardboard crosspieces is not required.